Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(a) “The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”.  Although the drawings submitted 4/11/2012 are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84.  Figures 1-5 objected to because the line quality of figures, numerals and lead lines are faint and lend themselves to poor reproductive quality.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim objection
Claim 10, line 12, “the closed position” and line 14, “the open position” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon, et, al.  (US. Pat. 5,315,077).
Regarding claim 10, Simon teaches a switch comprising: a housing (80, 22) having a front housing portion 22 and a back housing portion 80 defining a housing cavity therebetween; a conductive switch plate 42 positioned in the housing cavity and moveable between a grounded state and an isolated state, the conductive switch plate having a plurality of contact points (56-58) positioned along a periphery of the switch plate; and a plurality of termination studs 24 mounted to the front housing portion, and at least one termination stud 28a connected to ground (col. 7, lines 45-50), each termination stud having a conductive projection (28b-28e) extending into the housing cavity, wherein each one of the contact points along the periphery of the switch plate contacts one of the conductive projections of the termination stud when the switch plate moves to the grounded state in which the switch is in a grounded state, and when the switch plate moves to the isolated state, the switch plate does not contact any of the termination studs and is in a conductively isolated state (Figs. 1-12 and col. 7, lines 45-65).  
Regarding claim 11, Simon teaches the switch wherein the conductive projection (28a-28e) of each termination stud projects into the housing cavity such that the conductive projection intersects a plane in which the switch plate rotates, wherein the switch plate 42 deflects out of the plane when contacting a corresponding conductive projection, thereby creating a spring force to ensure the contact points maintain contact with the conductive projections in the closed position (the spring contacts 56-58 of the switch plate 42 are flexible enough to generate a spring force that ensure the contact points between the spring arms and conductive projections are maintained, see Figs. 4-12).
Regarding claim 12, Simon teaches the switch wherein the contact points (56-58) comprise a plurality of tabs (56a, 56b, 58a, 58b) defined along the periphery and projecting radially from adjacent peripheral edges (Fig. 4).    
Regarding claim 13, Simon teaches the switch wherein the peripheral edges are concave between the tabs (Fig. 4).    

Claim Rejections - 35 USC § 103
Claims 1-4, 8-9, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Ward, et al. (US20110134575).
Regarding claim 1, Simon teaches an isolation ground switch comprising: a housing having a front housing portion 22 and a back housing portion 80 defining a housing cavity therebetween; a conductive switch plate 42 positioned in the housing cavity and rotatable between a closed position and an open position; and a plurality of termination studs 24 mounted to the front housing portion, each termination stud having a conductive projection extending into the housing cavity; wherein at least one of the termination studs 28a is connected to a ground (col. 7, lines 45-50), wherein the conductive projection of each termination stud engages the switch plate when the switch plate rotates to the closed position, in which the switch is in grounded state, and wherein when the switch plate rotates to the open position, the switch plate does not contact the termination studs and is in a conductively isolated state (Figs. 1-12 and col. 7, lines 45-65). Simon does not teach at least one of the termination studs 28a is connected to a ground lug. However, Ward teaches a similar device that comprises a plurality of terminals, wherein at least one of the termination studs 512 is connected to a ground lug 502 (Fig. 6 and paragraph 50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ward in the switch device of Simon to provide a better grounding system and to provide an external connection for the electrical terminal. 
Regarding claim 2, Simon teaches the switch further comprising a rotation hub 34 connected to the switch plate 42 and extending outside the housing cavity to allow a user to rotate the switch plate between the open and closed positions (Figs. 8-9).    
Regarding claim 3, Simon teaches the switch wherein the rotation hub 34 extends through an opening (cavity) defined in the front housing portion 22 (Figs. 1-5).   
Regarding claim 4, Simon teaches the switch wherein the rotation hub 34 is connected to the switch plate 42 such that the switch plate rotates about a central axis of the rotation hub (Figs. 8-9).    
Regarding claim 8, Simon teaches the switch wherein the termination studs 24 is insert molded in the front housing portion 22 (Fig. 8 and col. 5, lines 18-20).
Regarding claim 9, Simon teaches the switch wherein the switch plate 42  has a plurality of tabs (56, 58) positioned along a periphery of the switch plate, each of the tabs contact one of the termination studs (28a-28e) when the switch plate rotates to the closed position (Figs. 4, 10 and col. 7, lines 45-65).    
Regarding claim 16, Simon teaches an isolation ground switch comprising: a housing having a front housing portion 22 and a back housing portion 80 defining a housing cavity therebetween, the housing having a plurality of termination studs 24 integrally formed with the front housing portion (Fig. 8 and col. 5, lines 18-20), each termination stud having a conductive projection (28a-28e) extending into the housing cavity; wherein at least one of the conductive projections 28a is connected to a ground positioned on the housing (col. 7, lines 45-50);  and a conductive switch plate 42 positioned in the housing cavity and moveable between a closed position defining a grounded state and an open position defining an isolated state, wherein the conductive projection of each termination stud contacts the switch plate when the switch plate moves to the closed position, and when the switch plate moves to the open position, the switch plate does not contact the termination studs and is conductively isolated (Figs. 1-12 and col. 7, lines 45-65). Simon does not teach at least one of the termination studs 28a is connected to a ground lug. However, Ward teaches a similar device that comprises a plurality of terminals, wherein at least one of the termination studs 512 is connected to a ground lug 502 (Fig. 6 and paragraph 50), as required by claims 16 and 22. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ward in the switch device of Simon to provide a better grounding system and to provide an external connection for the electrical terminal. 
Regarding claim 17, Simon teaches the switch wherein the conductive projection (28b-28e) is insert molded with the front housing (Fig. 8 and col. 5, lines 18-20).
Regarding claim 18, Simon teaches the switch wherein the termination studs 24 are conductive material and  insert molded with the front housing (Fig. 8 and col. 5, lines 18-20).
Regarding claim 19, Simon teaches the switch wherein the conductive projection (28b-28e) of each termination stud 28 has a tapered edge adjacent a planar distal end parallel to a plane in which the switch plate 42 moves (Figs. 8-12). 
Regarding claim 20, Simon teaches the switch wherein the conductive projection (28a-28e) of each termination stud projects into the housing cavity such that the conductive projection intersects a plane in which the switch plate rotates, wherein the switch plate 42 deflects out of the plane when contacting a corresponding conductive projection, thereby creating a spring force to ensure the contact points maintain contact with the conductive projections in the closed position (the spring contacts 56-58 of the switch plate 42 are flexible enough to generate a spring force that ensure the contact points between the spring arms and conductive projections are maintained, see Figs. 4-12).
Regarding claim 21, Simon teaches the switch wherein all of the termination studs (28b-28e) are in contact with the switch plate 42 in the closed position, and wherein in the open position, none of the termination studs are in contact with the switch plate (Figs. 1-12 and col. 7, lines 45-65).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simon and Ward as applied to claim 1, and further in view of Harris (US. Pat. 5,571,999).
Regarding claim 5, Simon does not teach the rotation hub comprises a bolt connected to the switch plate with threads. However, Harris teaches a similar switch device that comprises a rotation hub 34 with a bolt 39, and a switch plate 38; the rotation hub and the switch plate are connected to each other with the bolt (Figs. 2, 6). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Harris in the switch device of Simon to provide a more secure switch device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simon and Ward as applied to claim 1, and further in view of  Takashi (EP1666312).
Regarding claim 7, Simon does not teach the housing portion having indicia indicating the rotation. However, Takashi teaches a similar switch device that comprises a housing 1 with an indicia indicating the rotation directions of the switch (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Takashi in the switch device of Simon to provide a status or indication of the operation of the switch.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon and Ward as applied to claim 10, and further in view of Yamazaki (US. Pat. 5,008,498).
Regarding claim 15, Simon does not teach the switch plate having two recessed detents and the front housing portion has a pin projecting into the housing. However, Yamazaki teaches a similar switch device that comprises a switch plate (36, 54) positioned in a cavity defined by the front and back housing (76, 16), the switch plate has two recessed detents 60 and the front housing portion 76 has a pin 64a projecting into the housing cavity, the pin engaging a first recessed detent in the open position and engaging a second recessed detent in the closed position to positively secure the switch plate in the open and closed positions (the detents and the pin engaging each other in a plurality of positions including open/closed positions, see Figs 1, 10 and col. 5, lines 20-30). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yamazaki in the switch device of Simon to provide a more secure switch device.

Alternative rejection
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skolozdra, et al.  (US20150144468).
Regarding claim 16, Skolozdra teaches an isolation ground switch comprising: a housing having a front housing portion 60 and a back housing portion 40 defining a housing cavity therebetween, the housing having a plurality of termination studs 34 is formed with the front housing portion, each termination stud having a conductive projection 82 extending into the housing cavity; wherein at least one of the conductive projections is connected to a ground lug 20 positioned on the housing;  and a conductive switch plate 50 positioned in the housing cavity and moveable between a closed position defining a grounded state and an open position defining an isolated state, wherein the conductive projection of each termination stud contacts the switch plate when the switch plate moves to the closed position, and when the switch plate moves to the open position, the switch plate does not contact the termination studs and is conductively isolated (Figs. 1-9 and paragraph 29). 
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833